Citation Nr: 1420249	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as lumbar spine pain with right leg sciatica.  

2.  Entitlement to an increased initial rating for a fracture of the fifth finger of the right hand.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1982 to August 1985 as well as subsequent time in the Puerto Rico National Guard.  Periods of training have not been verified.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  Some of the Veteran's statements and clarification of his representative are located in the Veterans Benefits Management System.  

The issue of service connection for lumbar spine pain with right leg sciatica is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's little finger on his right hand has limited motion, some functional loss and pain, but no ankylosis.  The impairment is not commensurate with impairment due to amputation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of noncompensable for a right little finger have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5227, 5230 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating and as effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in November 2010 with an addendum in January 2011.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's disabilities.  

Merits of the Claim

The Veteran seeks an increased initial compensable rating for his service-connected right little finger.  The granted service connection and a noncompensable rating in February 2011.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Under Limitation of Motion of Individual Digits, any limitation of motion of the little finger will be rated as noncompensable.  Id. at Diagnostic Code 5230.  

At the November 2010 VA examination, the examiner diagnosed a distant right hand little finger fracture, with pain out of proportion to the injury.  The examiner noted limited ranges of motion for each joint in the finger.  The Veteran was unable to perform repetitions of the range of motion testing due to pain.  The examiner noted significant guarding of the hand and a suggestion of deformity of the base of the fifth metacarpal bone.  In the January 2011 addendum, the examiner noted mild degenerative changes in the base of the fifth finger metacarpal bone.  The Veteran reported constant pain throughout the right hand but denied electric sensations.  The Veteran is able to use the hand to eat, dress and perform other activities, but has pain with gripping and decreased dexterity.  The Veteran was able to sign his name by avoiding the use of his ring and little fingers.  Subsequent treatment revealed similar findings.  Findings commensurate with the functional impairment that would be caused by amputation are not shown.

The criteria for a rating in excess of noncompensable have not been met.  A rating cannot be assigned under Diagnostic Code 5227 because there is no evidence of ankylosis.  A rating cannot be assigned under Diagnostic Code 5003 because the Veteran only has one minor joint group with degenerative changes and two are required for a compensable rating.  Under Diagnostic Code 5230, the Veteran has already been awarded the maximum schedular evaluation for a ring finger disability.  While the disability causes limitation of motion in the little finger, the Veteran is still able to perform the activities of daily life.  There is no showing of functional impairment warranting a compensable rating.  He has some minor functional impairment but ankylosis is not shown.

Staged ratings are inapplicable in the instant case because there is no evidence of a worsening in the Veteran's disabilities for the time period at issue.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine of reasonable doubt however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran's right little finger has some functional loss in the form of a limited range of motion and pain.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5230.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5003 and 5230 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

The criteria for entitlement to an initial compensable rating for right little finger fracture have not been met.  


REMAND

The Board must remand the issue of service connection for a back disability for further development.  

The record shows VA looked for the Veteran's Puerto Rico National Guard service records but was unable to find them with the Puerto Rico National Guard.  The Puerto Rico National Guard suggested these records might be in St. Louis, but there is no evidence that VA has searched for them there.  On remand, the RO should search for these records in the National Personnel Records Center in St. Louis and anywhere else appropriate.  Specifically, any periods of training duty need to be verified.

The record also shows an April 2011 pre-hearing memorandum before the Social Security Administration and a May 2011 decision awarding Social Security benefits.  There are no Social Security medical records associated with the claims file.  Social Security records could provide medical evidence related to the Veteran's claimed low back disability and are therefore potentially relevant to the appealed issue.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help substantiate the Veteran's claim).  Therefore, the RO should obtain the Veteran's Social Security records, following the current procedures prescribed in 38 C.F.R. § 3.159 as it relates to Federal records requests.  

The Veteran has previously sought care from VA outpatient treatment centers and private providers.  Some records are on file.  On remand, updated records should be obtained from them, to the extent the Veteran indicates that additional treatment has been provided.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant updated VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The RO should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  It is noted that the Veteran is also free to obtain pertinent records and submit them if that is his preference.  

3.  The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

4.  The RO should attempt to obtain the Veteran's complete Puerto Rico National Guard service personnel and treatment records from all official sources, to include, but not necessarily limited to the National Personnel Records Center (NPRC). The Veteran's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his agent should be notified as needed.  The Veteran is instructed to submit any evidence he has concerning any periods of active training he had while in the Reserve.  This should include any orders or other information he might have.

5.  After 1-4 have been completed, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If additional examination is appropriate, it should be scheduled and the Veteran should be notified.  

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


